



COURT OF APPEAL FOR ONTARIO

CITATION: Nikou v. Karageorgos, 2019 ONCA 83

DATE: 20190205

DOCKET: C65549, C65550 and C65551

Hourigan, Miller and Paciocco JJ.A.

DOCKET:
    C65549

BETWEEN

Dennis Nikou

Plaintiff (Appellant)

and

Lazaros Karageorgos, Richard C. Belsito, Stephan
    Tassopoulos, Efthalia Tassopoulos, Vasilios Tassopoulos, Andriana Tassopoulos,
    Jack Zwicker and Adam Pantel

Defendants (Respondents)

DOCKET:
    C65550

BETWEEN

Dennis Nikou

Plaintiff (Appellant)

and

Philip David, Lazaros Karageorgos and Richard C.
    Belsito

Defendants (Respondents)

DOCKET:
    C65551

BETWEEN

Dennis Nikou, Estate Trustee of the Estate of
    Chris (a.k.a. Christos) Nikou and
Dennis Nikou


Plaintiffs (
Appellant
)

and

Stephan Tassopoulos, Efthalia Tassopoulos,
    Vasilios Tassopoulos, Andriana Tassopoulos, Richard C. Belsito, Jack Zwicker,
    Adam Pantel and Lazaros Karageorgos

Defendants (Respondents)

Patrice Côté, for the appellant

Gavin Tighe and Jonathan
    Nehmetallah, for the respondents Lazaros Karageorgos, Richard C. Belsito, Jack
    Zwicker and Adam Pantel

Joseph P. Maggisano, for the
    respondents Stephan Tassopoulos, Efthalia Tassopoulos, Vasilios Tassopoulos and
    Andriana Tassopoulos

No one appearing for the respondent
    Philip David

Heard: February 4, 2019

On appeal from the orders of Justice Andra Pollak of the Superior
    Court of Justice, dated May 29, 2018.

REASONS FOR DECISION


[1]

Dennis Nikou is aggrieved that he and his siblings were cut out of his grandfather
    Trifon Tassopouloss will. He believes that his grandfather and his
    grandmother, Domna Tassopoulos, were subject to undue influence and fraudulent
    conduct by other family members.

[2]

After Trifon Tassopoulos died in March 2010, this family dispute led to
    two lawsuits  a 2012 action and a 2015 action. Those actions were ultimately
    dismissed and discontinued, respectively.

[3]

In 2017, Mr. Nikou commenced three new actions against family members
    and a number of lawyers who were involved in transactions relating to his
    grandparents estates, or who acted in the 2012 and 2015 actions. The three 2017
    actions are overlapping and include claims framed in harassment and defamation.
    On May 29, 2018, after due notice, a motion judge dismissed those actions
    pursuant to
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, r. 2.1.01.

[4]

Mr. Nikou appeals each of the dismissals. Between his written and oral
    argument we understand him to be presenting three common grounds of appeal to
    each of the three r. 2.1.01 dismissal decisions. We would describe those
    grounds of appeal as follows. In each of the cases:

(1)

The motion judge did not make a
    finding that the proceeding was frivolous or vexatious or an abuse of process
    as required by r. 2.1.01(1);

(2)

The motion judge erred in
    dismissing the action because the harassment and defamation claims find support
    in the pleadings;

(3)

The motion judge did not give
    reasons why the statement of claim could not be remedied with an amendment.

[5]

After oral argument we dismissed the appeals, with reasons to follow.
    These are our reasons.

[6]

We agree that in her brief decisions the motion judge did not describe
    the actions as frivolous or vexatious or an abuse of process. We nonetheless
    dismissed the first ground of appeal because it is evident in all of the
    circumstances that she found the claims made to be frivolous and vexatious on
    their face.

[7]

She clearly understood her task; in related endorsements in each of the actions
    the motion judge notified Mr. Nikou that the court was considering making an
    order dismissing the actions as frivolous, vexatious or otherwise an abuse of
    process.

[8]

After considering the pleadings and what she found to be Mr. Nikous
    non-responsive written submissions in each case, she concluded that although the
    claims appear to identify causes of action, they do not contain pleadings
    supporting those causes of action. In other words, the claims were frivolous
    because they lacked a legal basis or legal merit, and they were vexatious in
    the sense that they were instituted without reasonable ground:
Gao v.
    Ontario WSIB
, 2014 ONSC 6497, 61 C.P.C. (7th) 153, at para. 9. Simply put,
    she found the proceedings to be frivolous and vexatious, on their face.

[9]

We dismissed the second ground of appeal because, read generously, the
    claims do not sufficiently express the gravamen of cognizable causes of action.
    To the extent that a basis for allegations of harassment and defamation can be
    gleaned from an optimistic reading of the pleadings, those allegations relate to
    the pleadings and evidence given in the 2012 and 2015 actions. Patently, they
    represent an attempt to reopen the 2012 and 2015 actions. Mr. Nikou veritably
    admitted as much in seeking to respond to the r. 2.1.01 motions when he argued
    that in considering whether to dismiss the 2017 actions, the court should
    consider whether it is necessary for him to incur the additional legal costs of
    seeking to reopen the 2012 and 2015 actions. Attempting to relitigate, in a new
    action, matters that have already been determined by final court orders is an
    abuse of process and can form no basis for a cognizable cause of action:
Joshi
    v. Canadian Imperial Bank of Commerce
, 2018 ONCA 537, at para. 3, leave to
    appeal to S.C.C. refused, [2018] S.C.C.A. No. 273.

[10]

We
    rejected the third ground of appeal, resting in the motion judges failure to
    give reasons why the statements of claim could not be remedied through
    amendment, because sufficient explanation was provided. When she explained that
    even with the most generous readings the statements of claim do not comply with
    the rules and that this significant defect cannot be remedied with an
    amendment the motion judge was not saying that the claims could not be
    remedied because the pleadings are deficient. Read in context, she was saying
    that the pleadings do not have legal merit and cannot sustain a cognizable
    cause of action. That being so, permitting amendment would be pointless.

[11]

The
    appeals are dismissed. Mr. Nikou shall pay costs to the four respondent
    lawyers, Lazaros Karageorgos, Richard C. Belsito, Jack Zwicker and Adam Pantel,
    collectively in the amount of $5,000, inclusive of HST and disbursements. Costs
    are payable to the respondents Stephan Tassopoulos, Efthalia Tassopoulos,
    Vasilios Tassopoulos and Andriana Tassopoulos collectively, in the same amount.

C.W. Hourigan J.A.

B.W. Miller J.A.

David M. Paciocco J.A.


